Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Canceled claims 17-19.

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 10/28/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-7, 9-16 and 20 are allowed because the prior art of record fails to disclose that:
-the first acoustic wave filter includes: one or more series-arm resonators that are connected in series on a path connecting an input terminal and an output terminal of the first acoustic wave filter; and one or more parallel-arm resonators that are connected between the path and ground, among the one or more series-arm resonators and the one or more parallel-arm resonators, one of the series-arm resonators is connected closest to the first LC filter, and out of an inductor and a 
-a first amplifier that is connected to the first LC filter; and a second amplifier that is connected to the second LC filter, wherein the first LC filter includes an input terminal directly connected to the first acoustic wave filter and an output terminal directly connected to the first amplifier, and the second LC filter includes an input terminal directly connected to the second acoustic wave filter and an output terminal directly connected to the second amplifier as combined in claim 2.
-the first acoustic wave filter includes: one or more series-arm resonators that are connected in series on a path connecting an input terminal and an output terminal of the first acoustic wave filter; and one or more parallel-arm resonators that are connected between the path and ground, among the one or more series-arm resonators and the one or more parallel-arm resonators, a parallel-arm resonator is connected closest to the first LC filter, and out of an inductor and a capacitor included in the first LC filter, the capacitor is connected between the ground and a path connecting an input terminal and an output terminal of the first LC Page 4 of 15filter, and is connected closest to the first acoustic wave filter so as to achieve impedance matching between the first acoustic wave filter and the first LC filter as combined in claim 9.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842